DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/302,861 filed 
05/13/2021.

Claims Status
2.	This office action is based upon claims received on 05/13/2021, which replace all prior or other submitted versions of the claims.
	- Claims 1-30 are pending.
- Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections (minor informalities)
5.            Claims 4, 15 is objected to because of the following informalities:
	Claim 4, 15 recites “the threshold of the at least one directional beam”.  While the term “the threshold” appears to find antecedent basis in claim 3, 14, the term “a threshold” is not introduced in association with “at least one directional beam”.  In Claims 4, 15 the term  “the threshold” is associated with “of the at least one directional beam” for the first time.  While it appears and one can speculate that there might be a possible intent to associate “the threshold” via “monitoring” to the “using at least one directional beam” as recited in the independent claim 1, 12, on which dependent claims 4, 15 ultimately depend, questions are raised about where and how this association between “the threshold” and “of the at least one directional beam” is established as recited by applicant. Appropriate review and amendments as appropriate is requested of applicant.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 1-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.	Regarding independent Claims 1, 12, 21, 26: Claims 1, 21, 26 recite “a region within a wireless medium for transmissions” and subsequently recite “free of transmissions”.  Claim 12 recites “the region for transmissions” and subsequently  “free of transmissions”.
The term “transmissions” in these claims is recited twice with there being a clear lack of antecedent basis for whether the second or subsequent recitation of “transmissions” finds antecedent basis in the first recitation of “transmissions” or whether the separate recitations of “transmissions” refer to different “transmissions”.
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

B.	Regarding claim 2-11, 13-20, 22-25, 27-30: via dependency to respective independent claims 1, 12, 21, 26 dependent claims 2-11, 13-20, 22-25, 27-30 are also rejected under 35 U.S.C. 112(b) as applicable. Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

C.	Regarding Claim 6, 8:  Claims 6, 8 all recite the terms “the transmissions”.  Claims 6, 8 depend from Claim 1.  Claim 1 introduces the term “transmissions” in “a region within a wireless medium for transmissions” and subsequently  “free of transmissions”.  However, Claims 6, 8, introduce the term “the transmissions” with respect to the recitation “the transmitting to a plurality of wireless devices”, as furthermore appearing to reference back to claim 1 in the recitation “transmitting to a plurality of wireless devices”, but for which Claim 1 as recited does not subsequently explicitly recite or introduce or associate “transmissions”.  There is a clear lack of antecedent basis for the term “the transmissions” as recited in Claims 6, 8, with a lack of clarity as to how the terms “the transmissions” as recited in Claims 6, 8, are first introduced and how “the transmissions” in claim 6, 8 relate to the prior recitations and/or indications of the term “transmissions” as noted in the independent claims 1.
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

D.	Regarding Claim 17, 19: Claims 17, 19 all recite the terms “the transmissions”.  Claims 17, 19  depend from Claim 12.  Claim 12 introduces the term “transmissions” in “the region for transmissions” and subsequently  “free of transmissions”.  Furthermore Claim 12 with respect to the recitation “transmit to a plurality of wireless devices” also indicates possible transmissions, but for which Claim 12 as recited does not explicitly recite or introduce or associate “transmissions”.  There appears to be a clear lack of antecedent basis for the term “the transmissions” as recited in Claims 17, 19 with a lack of clarity as to how the terms “the transmissions” as recited in Claims 17, 19 are first introduced and how “the transmissions” in claim 17, 19 relate to the prior recitations and/or indications of the term “transmissions” as noted in the independent claim 12.
Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

E.	Regarding claim 7, 18: via dependency to claims 6, 17 dependent claims 7, 18 are also rejected under 35 U.S.C. 112(b) as applicable. Examiner interprets the subject claims listed as best possible.  Applicant is required to appropriately address, clarify, and correct as applicable.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed
invention.

9.	Claims 1-3, 5, 9, 12-14, 16, 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ISLAM et al. (US-20180115305-A1) referenced hereafter as “ISLAM”.

Regarding Claim 1. ISLAM teaches: A method of wireless communication (ISLAM – FIG. 7 & ¶0066….processing and message exchange between devices;  FIG. 8 & ¶0079; NOTE: procedure/method involving message exchange ), comprising: 
monitoring a region within a wireless medium for transmissions using at least one directional beam covering the region (ISLAM – FIG. 7 & ¶0070-¶0071… base station 720 performs a beam sweep in K different spatial directions including the first spatial direction ;¶0073….base station 720 may assess the channel to evaluate whether the channel is available for data transmission. If the channel is busy or there is too much interference at the base station 720, the base station 720 may decide not transmit a CTS message in response to the RTS message. Assuming the channel is free and/or the estimated interference is below a threshold, the base station 720 may determine to transmit a CTS message 752 to the UE 712; FIG. 8 & ¶0080-0082…beam sweep in different determined spatial directions as in FIG. 7; ¶0085… may assess the channel… similar to FIG. 7; NOTE: A base station accesses the channel i.e. monitors a channel region within a wireless medium, whereby the assessment is to determine whether the channel busy or there is too much interference at the base station i.e. using at least the directional antenna depicted and/or via also and omni directional antenna, determining whether the channel/region is busy/detects transmissions and/or the channel/region carries interference energy detected/received by the Base station); 
and upon determining that the region in the wireless medium is free of transmissions, transmitting to a plurality of wireless devices in the region using a plurality of spatially separated directional beams (ISLAM – FIG. 7 & ¶0073 See above…. Assuming the channel is free and/or the estimated interference is below a threshold the base station 720 may transmit a CTS message 752….. omni-directionally, and the CTS message 752 may be received not only by the UE 712, but also by nearby devices such as one or more of the UEs 714, . . . , 716. ….may transmit the CTS message 752 directionally via beamforming to the UE 712;¶0076…. base station 720 may transmit the CTS message 752 directionally …or omni-directionally so that other UEs may hear and determine that a CTS has been transmitted …. base station …. transmit information indicating that the CTS message 752 has been transmitted ….to at least one other transmitter,…. to UEs 714, . . . , 716….the information indicating that the CTS message 752 is transmitted directionally, e.g., in a beamformed manner,….sent to each transmitter of the at least one other transmitter in each of the determined spatial directions other than the first spatial direction ; ¶0085-¶0088 similar to FIG. 7; NOTE: when channel is free or transmissions and/or interference is below a threshold i.e. upon determining that the channel region in the wireless medium is free of transmissions, transmitting  a CTS message directionally in a beamformed manner to all UEs 712, and UEs 714-716 i.e. transmitting to a plurality of wireless devices in the region in all beamformed spatial directions i.e. using a plurality of spatially separated beams).  

Regarding Claim 2. ISLAM teaches: The method of claim 1, 
furthermore ISLAM discloses: wherein the monitoring the region comprises sensing energy in the region (ISLAM FIG. 7 & ¶0073 see claim 1; NOTE: evaluate i.e. sensing, whether channel is free and/or the estimated interference is below a threshold i.e. interference energy or detected energy in the channel region is below a threshold ). 
 
Regarding Claim 3. ISLAM teaches:  The method of claim 2, 
furthermore ISLAM discloses: wherein the region is determined to be free of transmissions when the sensed energy is at or below a threshold (ISLAM FIG. 7 & ¶0073 see claim 1; NOTE: evaluate i.e. sensing, whether channel is free and/or the estimated interference is below a threshold i.e. interference energy or detected energy in the channel region is below a threshold, and Assuming the channel is free and/or the estimated interference is below a threshold, i.e. when the channel region is free i.e. detected energy in the channel region is below a threshold) .

Regarding Claim 5. ISLAM teaches:  The method of claim 1, 
furthermore ISLAM discloses: wherein the at least one directional beam comprises a beam wider than each of the spatially separated directional beams (ISLAM – FIG. 7 & ¶0066…. the base station 720 may be capable of operating in an omni-directional mode or in a directional mode, e.g., for performing a beam sweep, for receiving signals, e.g., such as RTS messages from UEs located in various different spatial directions during a contention based access period and/or other messages during other periods during which the base station 720 may receive signal;¶0073  See claim 1; NOTE: Base station configured to perform beam sweeps of the channel via the at least one directional beam inclusive of/comprising an omni directional beam i.e. a beam which is wider than each of the spatially separately beams used to send the CTS transmission ).

Regarding Claim 9. ISLAM teaches:  The method of claim 1, 
furthermore ISLAM discloses: wherein the at least one directional beam comprises the spatially separated directional beams (ISLAM – FIG. 7 & ¶0066 See claim 5…. the base station 720 may be capable of operating in ….. a directional mode, e.g., for performing a beam sweep, for receiving signals, e.g., such as RTS messages from UEs located in various different spatial directions during a contention based access period and/or other messages during other periods during which the base station 720 may receive signal;¶0073  See claim 1; NOTE: Base station configured to perform beam sweeps of the channel in K different spatial directions including the first spatial direction i.e. comprising spatially separated beams such as depicted in FIG. 7 i.e. beams for spatial directions 732, 734, 736 & similarly FIG. 8).

Regarding Claim 12. ISLAM teaches: An apparatus for wireless communication, comprising: a transceiver (ISLAM – FIG. 3 & ¶0046… eNB 310….a controller/processor 375; NOTE: apparatus with TX/RX transceiver and processor)configured to 
form at least one directional beam covering a region within a wireless medium and a plurality of spatially separated directional beams (ISLAM –FIG. 7, FIG. 4, & ¶0054… base station 410 may include hardware for performing analog and/or digital beamforming;¶0067…. the base station 720 may determine the spatial directions in which various UEs may transmit based on information/signaling exchanged between the base station 720 and UEs earlier, e.g., information received during a beamforming training interval (such as the beamforming training interval 464); ¶0070-¶0073; FIG. 8 & ¶0080-0082 See claim 1; NOTE: eNB capable of beamforming for least spatial directions where the eNB accesses the channel to determine whether the channel busy or there is too much interference at the base station i.e. using at least the beamformed directional antenna depicted and/or via also and omni directional antenna, and furthermore transmitting a CTS message directionally in a beamformed manner to all UEs 712, and UEs 714-716 i.e. transmitting to a plurality of wireless devices in the region in all beamformed spatial directions i.e. using a plurality of spatially separated beams); and at least one processor (ISLAM – FIG. 3 & ¶0046… eNB 310; ¶0047 … transmitter 318TX; ¶0052…318RX; NOTE: apparatus with TX/RX transceiver)configured to: 
(See rejection of Claim 1, Claim 12 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1, applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
monitor the region for transmissions using the at least one directional beam; and upon determining that the region in the wireless medium is free of transmissions, transmit to a plurality of wireless devices in the region using the plurality of spatially separated directional beams (See rejection of Claim 1, Claim 12 recites similar and parallel features to Claim 1, and the rationale for the rejection of claim 1, applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 13. ISLAM teaches: The apparatus of claim 12, 
(See rejection of Claim 2, Claim 13 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2, applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
wherein the at least one processor is further configured to monitor the region by sensing energy in the region(See rejection of Claim 2, Claim 13 recites similar and parallel features to Claim 2, and the rationale for the rejection of claim 2, applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 14. ISLAM teaches:  The apparatus of claim 13, 
(See rejection of Claim 3, Claim 14 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3, applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)
wherein the region is determined to be free of transmissions when the sensed energy is at or below a threshold(See rejection of Claim 3, Claim 14 recites similar and parallel features to Claim 3, and the rationale for the rejection of claim 3, applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 16. ISLAM teaches:   The apparatus of claim 12,
(See rejection of Claim 5, Claim 16 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5, applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the at least one directional beam comprises a beam wider than each of the spatially separated directional beams(See rejection of Claim 5, Claim 16 recites similar and parallel features to Claim 5, and the rationale for the rejection of claim 5, applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 20. ISLAM teaches:  The apparatus of claim 12, 
(See rejection of Claim 9, Claim 20 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9, applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
wherein the at least one directional beam comprises the spatially separated directional beams(See rejection of Claim 9, Claim 20 recites similar and parallel features to Claim 9, and the rationale for the rejection of claim 9, applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

10.	Claims 21-30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHN et. al (US-20210045154-A1) referenced hereafter as “AHN”.

Regarding Claim 21. AHN teaches: A method of a wireless communication (AHN – FIG. 4 & ¶0051), comprising receiving an instruction to perform a channel assessment at a first time (AHN - FIG. 4 & ¶0052 ….step S410, a BS transmits a BS-preTX signal to a wireless device to initiate DL transmission; NOTE: initiating BS-preTX i.e. instruction sent at first time  ); 
monitoring a region within a wireless medium for transmissions after receiving the instruction (AHN – FIG. 4 & ¶0053…. step S420, the wireless device performs CS to confirm whether a channel is idle; ¶0004…. carrier sensing (CS) is performed first to confirm a channel state; NOTE: carrier sensing (CS) is performed i.e. monitoring to confirm whether a channel i.e. a channel/frequency/Spectrum region of a wireless medium, is idle i.e. for transmissions i.e. experiences any transmission or does not experience any transmission ); 
and transmitting, upon determining that the region is free of transmissions (AHN – FIG. 4 & ¶0054…. step S430, if the channel is idle, the wireless device transmits a UE-preRX signal to the BS ; NOTE: transmitting upon determining channel i.e. region is idle i.e. free of transmissions) , an acknowledgment of the received instruction (AHN – FIG. 4 & ¶0054 See above…. step S430, ….UE-preRX signal may be a response signal for accepting the request of DL transmission from the BS. If the channel is not idle, the wireless device may not transmit the UE-preRX signal; NOTE: UE-preRX signal i.e. response acknowledging the received instruction).  

Regarding Claim 22. AHN teaches:  The method of claim 21, 
furthermore AHN discloses: wherein the instruction further comprises a scheduling request to receive a data transmission at a second time (AHN – FIG. 4 & ¶0055… step S440, the BS performs DL transmission to the wireless device; ¶0056…. The BS-preTX signal may include DL scheduling information for the PDSCH; NOTE: BS-preTX signal i.e. the instruction includes DL scheduling information for the PDSCH i.e. a scheduling request to receive DL PDSCH i.e. data transmission procedurally after S410  at S440 i.e. a second time)

Regarding Claim 23. AHN teaches: The method of claim 22, 
furthermore AHN discloses: wherein the instruction further comprises a third time to send an acknowledgment to the instruction (FIG. 4 & ¶0057…. BS-preTX signal may include UL scheduling information used in transmission of the UE-preRX signal: NOTE: BS-preTX signal i.e. the instruction further includes i.e. comprises UL Scheduling information instructing transmission i.e. sending of the UE-preRX signal i.e. the acknowledgement procedurally at S430 after S410 i.e. at a third time  ).

Regarding Claim 24. AHN teaches: The method of claim 23, 
furthermore AHN discloses: further comprising sending the acknowledgment to the instruction at the third time (AHN - FIG. 4 & ¶0054…. step S430; ¶0057 See Claim 21- Claim 23; NOTE: ….. transmission i.e. sending of the UE-preRX signal i.e. the acknowledgement procedurally at S430 after S410).

Regarding Claim 25. AHN teaches: The method of claim 24, 
furthermore AHN discloses: further comprising receiving the data transmission at the second time (AHN – FIG. 4 & ¶0055 See Claim 21, Claim 22; step S440, the BS performs DL transmission to the wireless device; ¶0056…. scheduling information for the PDSCH; NOTE: BS-preTX includes DL scheduling information for the PDSCH i.e. a scheduling request for receiving DL PDSCH i.e. DL data transmission procedurally as performed by BS i.e. receiving by Wireless device at S440 after S410 i.e. the second time).  

Regarding Claim 26. AHN teaches: An apparatus for wireless, comprising: at least one processor communication (AHN – FIG. 4 & ¶0053….; FIG. 8 ¶0099; NOTE: A wireless device 50 includes a processor) configured to: 
(See rejection of Claim 21, Claim 26 recites similar and parallel features to Claim 21, and the rationale for the rejection of claim 21, applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate)
receive an instruction to perform a channel assessment at a first time; monitor a region within a wireless medium for transmissions after receiving the instruction; and transmit, upon determining that the region is free of transmissions, an acknowledgment of the received instruction(See rejection of Claim 21, Claim 26 recites similar and parallel features to Claim 21, and the rationale for the rejection of claim 21, applies similarly to claim 26. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 27. AHN teaches: The apparatus of claim 26, 
(See rejection of Claim 22, Claim 27 recites similar and parallel features to Claim 22, and the rationale for the rejection of claim 22, applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate)
wherein the instruction further comprises a scheduling request to receive a data transmission at a second time(See rejection of Claim 22, Claim 27 recites similar and parallel features to Claim 22, and the rationale for the rejection of claim 22, applies similarly to claim 27. Where applicable, minor differences between claims are noted as appropriate). 

Regarding Claim 28. AHN teaches: The apparatus of claim 27, (See rejection of Claim 23, Claim 28 recites similar and parallel features to Claim 23, and the rationale for the rejection of claim 23, applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate)
wherein the instruction further comprises a third time to send an acknowledgment to the instruction(See rejection of Claim 23, Claim 28 recites similar and parallel features to Claim 23, and the rationale for the rejection of claim 23, applies similarly to claim 28. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 29. AHN teaches: The apparatus of claim 28, (See rejection of Claim 24, Claim 29 recites similar and parallel features to Claim 24, and the rationale for the rejection of claim 24, applies similarly to claim 29. Where applicable, minor differences between claims are noted as appropriate)
wherein the at least one processor is further configured to send the acknowledgment to the instruction at the third time(See rejection of Claim 24, Claim 29 recites similar and parallel features to Claim 24, and the rationale for the rejection of claim 24, applies similarly to claim 29. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 30. AHN teaches: The apparatus of claim 29, 
(See rejection of Claim 25, Claim 30 recites similar and parallel features to Claim 25, and the rationale for the rejection of claim 25, applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate)wherein the at least one processor is further configured to receive the data transmission at the second time(See rejection of Claim 25, Claim 30 recites similar and parallel features to Claim 25, and the rationale for the rejection of claim 25, applies similarly to claim 30. Where applicable, minor differences between claims are noted as appropriate).  

Claim Rejections - 35 USC § 103
11.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 4, 15  are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM in view of Li et. al. (US-20190230706-A1) referenced hereafter as “Li”.

Regarding Claim 4. ISLAM teaches:  The method of claim 3, further comprising changing the threshold of the at least one directional beam. 
ISLAM does not appear to explicitly disclose or strongly suggest: further comprising changing the threshold of the beam.
Li discloses: further comprising changing the threshold of the at least one directional beam (Li ¶0092…. gNB can perform multiple LBT processes over the activated BWPs associated with different UEs of the gNB, and the activated BWP(s) that have passed LBT can be utilized for downlink transmission; FIG. 15 A, 15 B & ¶00226…. directionality of an LBT process to support multi-beam operation of NR unlicensed; ¶0234…. when directional LBT is performed, ED threshold can be adjusted based on the beam-width over which the directional LBT is performed…. ED threshold can be a non-increasing function of θ; ¶0235….. ED threshold can be adjusted based on the corresponding antenna/beamforming gain; NOTE: in a multibeam operation comprising different UEs, directional LBT based upon an ED threshold is performed where the directional LBT ED threshold further comprises adjustments i.e. changing the ED threshold of the directional LBT i.e. the directional beam based upon beamforming gain or  function of θ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISLAM with the teachings of Li, since Li enables systems and techniques for devices, eNBs receiving efficient LBT operation for wideband operations of NE unlicensed spectrum in an advanced wireless communication system (Li ¶0099).

Regarding Claim 15. ISLAM teaches:  The apparatus of claim 14, 
(See rejection of Claim 4, Claim 15 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4, applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the at least one processor is further configured to change the threshold of the at least one directional beam(See rejection of Claim 4, Claim 15 recites similar and parallel features to Claim 4, and the rationale for the rejection of claim 4, applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).

13.	Claims 6, 8, 10, 17, 19  are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM in view of Xu et al. (US-20200092913-A1)referenced hereafter as “Xu”.

Regarding Claim 6. ISLAM teaches:  The method of claim 1, 
ISLAM does not appear to explicitly disclose or strongly suggest: wherein transmitting comprises time division multiplexing transmissions.  
Xu discloses: wherein the transmitting to a plurality of wireless devices comprises time division multiplexing the transmissions  (Xu – FIG. 19 & ¶0482….Directional LBT may cover one beam direction per transmission…. gNB may acquire five MCOTs (e.g. MCOT 0, MCOT 1, MOCT 2, MCOT3, MCOT4). Each MCOT may associate with at least one beam and at least one reference signal…..Beam 0…..Beam 4…; ¶0483…. unlicensed spectrum, …. desirable to vary an MCOT structure frequently due to, for…... uncertainty of an LBT result…an MCOT (or COT) structure indication may be carried in a common control channel, for example, as SFI in NR licensed design, and/or as a special SFI format dedicated for NR unlicensed band with multiple MCOT structures; ¶0490….. DCI indicating a slot format combination for a MCOT associated with a reference signal, may be a group common DCI….. gNB may transmit the DCI indicating the slot format combination for the MCOT of the reference signal via a group common PDCCH; ¶0496…FIG. 23A-23C….. MCOT structure indication transmissions in PDCCH…….; NOTE: for LBT frequent group common DCI i.e. broadcasting through region, where DCI used to broadcast MCOT schedules per beam, i.e. identifying schedules for plurality of devices, as in FIG. 19 multiple devices on FIG.23 multiple MCOT schedules i.e. where the MCOTs are divided in time i.e. transmissions to each device/beam pair is divided / multiplexed in time; While not specifically utilized in the rejection, attention is drawn to Dutta (US-20050288011-A1) disclosing a similar concept for TDMA applied to spot beams).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISLAM with the teachings of Xu, since Xu enables technologies that improve performance, increase the system throughput, or data rate of transmission of a wireless network improving transmission efficiency (Xu ¶0310).

Regarding Claim 8. ISLAM teaches: The method of claim 1, 
ISLAM does not appear to explicitly disclose or strongly suggest: wherein the transmission to a plurality of wireless devices comprises frequency division multiplexing the transmissions.  
Xu discloses: wherein the transmission to a plurality of wireless devices comprises frequency division multiplexing the transmissions (Xu – FIG. 19 & ¶0482…. gNB may acquire five MCOTs (e.g. MCOT 0, MCOT 1, MOCT 2, MCOT3, MCOT4). Each MCOT may associate with at least one beam and at least one reference signal…..Beam 0…..Beam 4…; ¶0483; ¶0490 See claim 6; ¶0496…FIG. 23A-23C….. gNB may transmit the DCI with the MCOT structure indication in each slot of the MCOT…. the multiple positions at which the MCOT structure indication is transmitted in the MCOT may comprise multiple frequency domain positions and/or multiple time domain positions (e.g., in different sub-bands or bandwidth parts and in different time slots).; NOTE: identifying schedules for plurality of devices per beam, as in FIG. 19 multiple devices on FIG.23 multiple MCOT schedules i.e. where the MCOTs are divided in time and/or frequency sub bands i.e. transmissions to each device/beam pair is divided / multiplexed in frequency; While not specifically utilized in the rejection, attention is drawn to Dutta (US-20050288011-A1) disclosing a similar concept for FDMA applied to spot beams).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISLAM with the teachings of Xu, since Xu enables technologies that improve performance, increase the system throughput, or data rate of transmission of a wireless network improving transmission efficiency (Xu ¶0310).

Regarding Claim 10. ISLAM teaches:  The method of claim 1, 
ISLAM does not appear to explicitly disclose or strongly suggest: further comprising broadcasting throughout the region a message identifying which of the plurality of wireless devices are scheduled to receive a transmission.
Xu discloses: further comprising broadcasting throughout the region a message identifying which of the plurality of wireless devices are scheduled to receive a transmission (Xu – FIG. 19 & ¶0482….Directional LBT may cover one beam direction per transmission…. gNB may acquire five MCOTs (e.g. MCOT 0, MCOT 1, MOCT 2, MCOT3, MCOT4). Each MCOT may associate with at least one beam and at least one reference signal…..Beam 0…..Beam 4…; ¶0483…. unlicensed spectrum, …. desirable to vary an MCOT structure frequently due to, for…... uncertainty of an LBT result…an MCOT (or COT) structure indication may be carried in a common control channel, for example, as SFI in NR licensed design, and/or as a special SFI format dedicated for NR unlicensed band with multiple MCOT structures; ¶0490….. DCI indicating a slot format combination for a MCOT associated with a reference signal, may be a group common DCI….. gNB may transmit the DCI indicating the slot format combination for the MCOT of the reference signal via a group common PDCCH; ¶0496…FIG. 23A-23C….. MCOT structure indication transmissions in PDCCH…….; NOTE: for LBT frequent group common DCI i.e. broadcasting through region, where DCI used to broadcast MCOT schedules per beams, i.e. identifying schedules for plurality of devices, as in FIG. 19 multiple devices on FIG.23 multiple MCOT schedules i.e. to receive a transmission on the MCOTs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISLAM with the teachings of Xu, since Xu enables technologies that improve performance, increase the system throughput, or data rate of transmission of a wireless network improving transmission efficiency (Xu ¶0310).

Regarding Claim 17. ISLAM teaches: The apparatus of claim 12, 
(See rejection of Claim 6, Claim 17 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6, applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)
wherein the processer is further configured to time division multiplex the transmissions(See rejection of Claim 6, Claim 17 recites similar and parallel features to Claim 6, and the rationale for the rejection of claim 6, applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 19. ISLAM teaches: The apparatus of claim 12, 
(See rejection of Claim 8, Claim 19 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8, applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
wherein the at least one processor is further configured to frequency division multiplex the transmissions(See rejection of Claim 8, Claim 19 recites similar and parallel features to Claim 8, and the rationale for the rejection of claim 8, applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).

14.	Claims 7, 18  are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM in view of Xu further in view of Li.

Regarding Claim 7. ISLAM in view of Xu teaches: The method of claim 6, 
furthermore Xu discloses comprising further monitoring the region for a time period upon switching beams from one time division multiplexed transmission to another (Xu – FIG. 19 & ¶0482; ¶0483; ¶0490; FRIG. 22 & ¶0494…. detecting the DCI, the wireless device ….determine one or more MCOT structures for the plurality of RSs based on the slot format combinations indicated;¶0496…FIG. 23A-23C; NOTE: for each beam RS combination one or more MCOTs can defined and individual MCOT schedules for each beam identifies a LBT period prior to start of MCOT schedule i.e. each time prior to an MCOT schedule for a Beam RS combination, LBT monitoring is performed). 
Assuming arguendo ISLAM in view of Xu does not appear to explicit disclose or strongly suggest: monitoring for a time period upon switching beams
Li discloses: monitoring for a time period upon switching beams from one time division multiplexed transmission to another (Li ¶0416….. gNB can schedule multiple UEs in the first slot the gNB succeeds LBT, wherein these UEs can receive from the beam direction(s) that the gNB succeeds in self-contained LBT; ¶0417….. If all UEs scheduled on one or multiple beam direction(s) that the gNB succeeds in self-contained LBT do not respond HARQ/ACK… the gNB can….(3) the gNB switches to other beam(s) which can require an extra self-contained LBT process; NOTE: gNB performs LBT i.e. monitors for a time period in scheduled slot after switching beams i.e. upon switching beams before transmitting to responding to verified UEs, from one transmission in time to another  ),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISLAM in view of Xu with the teachings of Li, since Li enables systems and techniques for devices, eNBs receiving efficient LBT operation for wideband operations of NE unlicensed spectrum in an advanced wireless communication system (Li ¶0099).

Regarding Claim 18. ISLAM in view of Xu teaches: The apparatus of claim 17,
(See rejection of Claim 7, Claim 18 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7, applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate) wherein the at least one processor is configured to further monitor the region for a time period upon switching beams from one time division multiplexed transmission to another(See rejection of Claim 7, Claim 18 recites similar and parallel features to Claim 7, and the rationale for the rejection of claim 7, applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).  

15.	Claims 11  are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM in view of Xu further in view of AIJAZ (US-20180302908-A1) referenced herein as “AIJAZ”.

Regarding Claim 11. ISLAM teaches:  The method of claim 1, 
ISLAM does not appear to explicitly disclose or strongly suggest: further comprising transmitting to one of the plurality of wireless devices an indication that the one of the plurality of wireless devices is not scheduled to receive a transmission for the remainder of a transmission operation.  
Xu discloses: further comprising transmitting to one of the plurality of wireless devices an indication that the one of the plurality of wireless devices is scheduled to receive a transmission for the remainder of a transmission operation (Xu – FIG. 19 & ¶0482; ¶0483….; ¶0490 See claim 10; NOTE: for LBT frequent group common DCI i.e. an indication to the plurality of devices , where DCI used to broadcast MCOT schedules per beams, i.e. identifying schedules for at least one of the plurality of devices, as in FIG. 19 multiple devices on FIG.23 multiple MCOT schedules i.e. to receive a transmission on the MCOTs for the remainder of the transmission operation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISLAM with the teachings of Xu, since Xu enables technologies that improve performance, increase the system throughput, or data rate of transmission of a wireless network improving transmission efficiency (Xu ¶0310).
While ISLAM in view of Xu teaches: The method of claim 1, further comprising transmitting to one of the plurality of wireless devices an indication that the one of the plurality of wireless devices is scheduled to receive a transmission for the remainder of a transmission operation.
ISLAM in view of Xu does not appear to explicitly disclose or strongly suggest: not scheduled to receive;
AIJAZ discloses: transmitting to one of the plurality of wireless devices an indication (AIJAZ – FIG. 21 & ¶0051…. sending to the first child node a signal to confirm the assignment of the preliminary schedule; ¶0052…. include the proposed schedule itself to reconfirm the proposed schedule …to broadcast the assigned schedule to nearby nodes; NOTE: upstream parent controller node i.e. base station, indicates schedule to at least one among a plurality of nodes i.e. wireless, an indication of a schedule) that the one of the plurality of wireless devices is not scheduled to receive a transmission for the remainder of a transmission operation (AIJAZ - FIG. 21 & ¶380… centralised bi-directional scheduling….; ¶0412… top schedule is for the scenario where each communication link has its own timeslot…. bottom schedule is for…Broadcast; NOTE: schedule transmitted i.e. for a transmission to at least one down stream node i.e. wireless device and other receiving nodes i.e. of a plurality of device, indicating time slots individually assigned to each node in a nonconflicting manner within the timing schedule, identifying where each node i.e. device is indicated when the device receives and transmits, as well was when the device is not scheduled to receive or transmit a transmission for the remainder of a transmission schedule operation/the transmission operation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ISLAM in view of Xu with the teachings of AIJAZ, since AIZAZ enables scheduling increasing spatial diversity and unprecedented reliability avoiding conflicts by precisely scheduling multiple wireless transmissions (AIJAZ ¶0052)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo- Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        Nov 04, 2022

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414